Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 10/13/2021. 
Claims 1-25 are pending in this application.
Claims 4, 19 have been cancelled.
Claims 1, 5, 16, 20 have been amended.
Claims 1-3, 5-18, 20-25 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/572,358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021, 5/19/2021, 5/18/2021, 4/16/2021, 2/26/2021, 12/31/2020, 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Johnathon O. Owens (37,902) on October 5, 2021.
The attached proposed amendment “proposed.claim.amendments.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
	(currently amended)	A machine automation system for controlling and operating an automated machine, the system comprising:
	a controller and sensor bus including plurality of ports, wherein the bus comprises a central processing core and a multi-medium transmission intranet including one or more central optical fiber transmission networks directly coupled to the core and one or more subnetworks, the central optical fiber transmission networks including a plurality of nodes and one or more gates and the plurality of subnetworks each coupled to a different one of the gates of one of the central transmission networks, the subnetworks including a plurality of subnodes, wherein each of the nodes and the 
	one or more controllers each coupled with first ones of the ports of the bus; and
	one or more compliant actuator modules each including a first fiber optic connector, a second fiber optic connector, an optical splitter, one or more motors, one or more sensors and a system on chip (SoC), the modules each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports, wherein the optical splitter is coupled with the first fiber optic connector, the second fiber optic connector and the SoC;
wherein the nodes and the subnodes of the bus relay messages including sensor data from the sensors of the compliant actuator modules and control data from the controllers between the controllers and the compliant actuator modules through the bus via the one or more central optical fiber transmission networks.

4.	(canceled)

5.	(currently amended)	The system of claim [[4]] 1, wherein the compliant actuator modules are coupled in series such that the first fiber optic connector of a first of the compliant actuator modules is coupled to one of the second ones of the ports via the fiber optic cable and the second fiber optic connector of the first of the compliant actuator modules is coupled to the first fiber optic connector of a second of the compliant actuator modules.


	coupling one or more controllers with first ones of the ports of the bus; 
	coupling one or more compliant actuator modules with second ones of the ports via fiber optic cable coupled from a first fiber optic connector to the second ones of the ports, the compliant actuator modules each including the first fiber optic connector, a second fiber optic connector, an optical splitter, one or more motors, one or more sensors and a system on chip (SoC), wherein the optical splitter is coupled with the first fiber optic connector, the second fiber optic connector and the SoC; and
	relaying messages between the controllers and the compliant actuator modules through the bus via the one or more central optical fiber transmission networks with the nodes and the subnodes of the bus, the messages including sensor data from the sensors of the compliant actuator modules and control data from the controllers.

19.	(canceled)

20.	(currently amended)	The method of claim [[19]] 16, wherein coupling the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “one or more compliant actuator modules each including a first fiber optic connector, a second fiber optic connector, an optical splitter, one or more motors, one or more sensors and a system on chip (SoC), the modules each operably coupled with second ones of the ports via fiber optic cable coupled from the first fiber optic connector to the second ones of the ports, wherein the optical splitter is coupled with the first fiber optic connector, the second fiber optic connector and the SoC; wherein the nodes and the subnodes of the bus relay messages including sensor data from the sensors of the compliant actuator modules and control data from the controllers between the controllers and the compliant actuator modules through the bus via the one or more central optical fiber transmission networks” as recited in claim 1 and similarly stated in claim 11, 16. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3, 5-18, 20-25 indicated claims 1-3, 5-18, 20-25 are allowable over the prior art of record.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
Daniel Kraus et al., ICTON July 2019: Approach for an Optical Network Design for Autonomous Vehicles. Disclose (section 4, network architecture) optical network design for autonomous vehicles comprising optical core, Ethernet, CAN and related sensors.
US 2021/0167855: Disclose (Abstract) an optical network system, wherein: a signal processing unit controls a light source, and generates an optical signal which includes an information portion to be read by one of the gateway units, and a continuous light portion to be written thereby; a network control unit generates an electrical signal which designates a gate  unit and pertains to whether the information incorporated into the optical signal is to be read or written; and when designated by the electrical signal, each of the gateway units transfers information to and from an electronic control unit, and reads information included in the corresponding optical signal or writes information in the continuous light portion, on the basis of the information included in the electrical signal about whether to read or write information.
US 7,484,008 B1: Disclose (Abstract) vehicle internetworks provide for communication among diverse electronic devices within a vehicle, and for communications among these devices and networks external to the vehicle. The vehicle internetwork comprises specific devices, software, 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446